Entered: June 14th, 2019
                            Case 15-10827      Doc 116      Filed 06/14/19       Page 1 of 1
Signed: June 14th, 2019

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Greenbelt
                                  In re:   Case No.: 15−10827 − LSS        Chapter: 13

Erin A. Callen
Debtor

              ORDER WITH NOTICE DISMISSING CHAPTER 13 CASE
                    ON MOTION OF CHAPTER 13 TRUSTEE
       FOR MATERIAL DEFAULT IN PLAN PAYMENTS AFTER CONFIRMATION
             AND NOTICE THAT AUTOMATIC STAY IS TERMINATED

Upon consideration of the motion to dismiss filed by the Chapter 13 Trustee, and it appearing that cause exists for
this case to be dismissed pursuant to 11 U.S.C. § 1307(c) because of a material default by the debtor with respect to a
term of debtor's confirmed plan and dismissal is in the best interests of creditors and the estate, it is, by the United
States Bankruptcy Court for the District of Maryland,

ORDERED, that the above−captioned Chapter 13 case is DISMISSED; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first deduct and remit to the Clerk the amount of $ −0− for unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − William Frederick Steinwedel
       Case Trustee − Nancy Spencer Grigsby

                                                   End of Order
15x12 (rev. 05/30/2007) − lreid
